Exhibit 10.1

 

STOCK ASSIGNMENT AGREEMENT

 



This STOCK ASSIGNMENT AGREEMENT (this “Agreement”), dated as of December 14,
2015, is made and entered into by and among Sysorex Federal, Inc., a Delaware
corporation (“Sysorex Federal”), Sysorex Global Holdings Corp., a Nevada
corporation (“Sysorex Holdings”), and Lilien Systems, a California corporation
(“Lilien”, and collectively with Sysorex Federal and Sysorex Holdings, the
“Parties”).

 

RECITALS

 

WHEREAS, Sysorex Federal owns 1,000 issued and outstanding shares of common
stock, $3 par value per share (the “Stock”), of Sysorex Government Services,
Inc., a Virginia corporation;

 

WHEREAS, in connection with its dissolution, Sysorex Federal wishes to transfer,
assign, and convey to Sysorex Holdings all of Sysorex Federal’s right, title and
interest in and to the Stock, and Sysorex Holdings desires to acquire the Stock
(the “First Assignment”); and

 

WHEREAS, immediately following the completion of the First Assignment, in
connection with its reorganization, Sysorex Holdings wishes to transfer, assign,
and convey to Lilien all of Sysorex Holdings’s right, title and interest in and
to the Stock, and Lilien desires to acquire the Stock (the “Second Assignment”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1.          First Assignment of Stock; Effectiveness. Sysorex Federal hereby
transfers, assigns, and conveys to Sysorex Holdings, and Sysorex Holdings hereby
accepts and acquires from Sysorex Federal, the Stock, to be effective on
December 16, 2015 (the “Effective Date”).

 

2.          Second Assignment of Stock; Effectiveness. Immediately following the
completion of the First Assignment, Sysorex Holdings hereby transfers, assigns,
and conveys to Lilien, and Lilien hereby accepts and acquires from Sysorex
Holdings, the Stock, to be effective on the Effective Date.

 

3.          Assignment Steps. On or prior to the Effective Date, Sysorex Federal
and Sysorex Holdings will execute and deliver the stock powers attached hereto,
and deliver the share certificates representing the Stock to Lilien. All other
necessary actions have been taken to ensure that the execution, delivery, and
performance by the Parties of the transactions evidenced by this Agreement have
been duly authorized.

 

4.          Further Assurances. The Parties agree to cooperate at all times from
and after the date hereof with respect to any of the matters described herein,
and to execute any further deeds, bills of sale, assignments, releases,
assumptions, notifications, or other documents as may be reasonably requested by
the other parties hereto for the purpose of giving effect to, evidencing, or
giving notice of the transactions evidenced by this Agreement.

  

5.          Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
Agreement. Electronic copies of executed signature pages (whether in .pdf or
facsimile format or otherwise) to this Agreement shall have the same effect as
original signature pages.

 

6.          Governing Law. This Agreement shall be governed by the substantive
laws of the State of Nevada, without regard to conflict of laws rules thereof.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

  

  Sysorex Federal,   a Delaware corporation         By: /s/ Nadir Ali   Name:
Nadir Ali   Title: President         Sysorex Global Holdings Corp.,   a Nevada
corporation         By: /s/ Nadir Ali   Name: Nadir Ali   Title: Chief Executive
Officer         Lilien Systems,   a California corporation         By: /s/ Nadir
Ali   Name: Nadir Ali   Title: Chief Executive Officer

 

 

[Signature Page]

 

 

 

STOCK POWER

 

December 16, 2015

 

For value received, the undersigned does hereby sell, assign, and transfer unto
Sysorex Global Holdings Corp., a Nevada corporation, 1,000 shares of common
stock of Sysorex Government Services, Inc., a Virginia corporation (the
“Corporation”), $3 par value per share, as represented by Certificates Nos. 6
and 7, attached hereto, which represent one hundred percent (100%) of the
undersigned’s right, title, and interest to common shares of the Corporation
standing in the name of the undersigned on the books of the Corporation, and
does hereby irrevocably constitute and appoint the Secretary of the Corporation
as attorney-in-fact of the undersigned to transfer the said stock on the books
of the Corporation with full power of substitution in the premises.

 

IN WITNESS WHEREOF, the undersigned has executed this stock power as of the day
and year first written above.

 

  Sysorex Federal, Inc.,   a Delaware corporation       By: /s/ Nadir Ali  
Name: Nadir Ali   Title: President

 



 

 

 

STOCK POWER

 

December 16, 2015

 

For value received, the undersigned does hereby sell, assign, and transfer unto
Lilien Systems, a California corporation, 1,000 shares of common stock of
Sysorex Government Services, Inc., a Virginia corporation (the “Corporation”),
$3 par value, as represented by Certificates Nos. 6 and 7, attached hereto,
which represent one hundred percent (100%) of the undersigned’s right, title,
and interest to common shares of the Corporation standing in the name of the
undersigned on the books of the Corporation, and does hereby irrevocably
constitute and appoint the Secretary of the Corporation as attorney-in-fact of
the undersigned to transfer the said stock on the books of the Corporation with
full power of substitution in the premises.

 

IN WITNESS WHEREOF, the undersigned has executed this stock power as of the day
and year first written above.

 

  Sysorex Global Holdings Corp.,   a Nevada corporation       By: /s/ Nadir Ali
  Name: Nadir Ali   Title: Chief Executive Officer

 

 

 



 

 